 In the Matter of T. S. C. MOTOR FREIGHT LINESandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA, LOCAL 940, A. F. OF L.Case No. 16-R-1143.Decided April 20,19445Rawlings,Sayers & Scurlock, by Mr. Sam R. Sayers,of Fort Worth,Tex., for the Company.Mr. G. C. Rickert,of Galveston,Tex., for the Association.Mr. R. S. Craig,of Houston,Tex., for the Association.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America, Local 940,A. F. of L., herein called the Teamsters, alleging that a question affect-ing commerce had arisen concerning the representation of employees ofT. S. C. Motor Freight Lines, Galveston, Texas, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Earl Saunders, Trial Examiner.Saidhearing was held at Galveston, Texas, on February 20, 1945.At thecommencement of the hearing, the Trial Examiner granted a motionofNational Association of Motorized Common Carrier Truck LineEmployees, herein called the Association, to intervene.The Com-pany, the Teamsters, and the Association appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYT. S. C. Motor Freight Lines is a partnership with its general officesat Houston, Texas.The Company is a common carrier and operates61 N. L. R. B., No 97.638 T. S. C. MOTOR FREIGHT LINES639`under the rules and regulations of the Interstate Commerce Com-mission.It operates freight lines between various points in theState of Texas and from a number of points in the State of Texas topoints in the States of Louisiana and Mississippi.During the last 6months of 1944, the Company received in excess of $500,000 in grossrevenues, approximately $175,000 worth of which was derived from in-terstate shipments.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America, Local 940, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.National Association of Motorized Common Carrier Truck LineEmployees is an unaffiliated labor organization,'admitting to mem-bership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Teamsters claims that the appropriate unit should include alllocal cartage and dock employees at the Galveston, Texas, terminalof the Company, with the exception of clerical and supervisory em-ployees.The Company and the Association contend that the ap-propriate unit should be system-wide in scope, including all localcartage and dock employees at the 12 terminals of the Company inthe States of Texas, Louisiana, and Mississippi, with the exceptionof supervisors and clerical employees.The Company operates 12 terminals in the States of Texas, Mis-sissippi, and Louisiana, from which it is engaged in delivering andpicking up local freight.Thereafter, it transports said freight "overthe road" between the various terminals.All the Company's policiesconcerning labor, wages, working conditions, hours of employment,and similar matters are determined at its head office in Houston,Texas.The record discloses that wages and working conditions at9 of the 12 terminals are identical, while those at the remaining 3are similar.The Association has represented the local cartage anddock employees at all 12 terminals by virtue of system-wide collec-tive bargaining agreements since 1937.The Teamsters contends thatthe collective bargaining history between the Company and theAssociation should not be determinative of the scope of the unitherein inasmuch as the Association, prior to November 1944 when itchanged its rules in this respect, allegedly did not represent or admitintomembership Negroes employed by the Company.We find it 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDunnecessary to pass upon'this contention inasmuch as our finding belowispredicated upon the extent of organization rather than the pastbargaining history.Because the operation, management, and organization of a systemof transportation as a single closely integrated enterprise results inan intimate relationship and interdependence in the work and in-terests of the employees involved, the Board has generally found thesystem-wide unit to be appropriate if organization has proceededsufficiently far.'Since it appears that the entire system of the Company is func-tionally coherent and closely integrated, and that the Associationhas organized the employees of the Company on a system-wide basis,we find that the unit contended for by the Teamsters is inappropriatefor the purposes of collective bargaining and we shall, therefore, dis-miss the petition for investigation and certification of representativesfiled by the Teamsters.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, we do not find that the unitalleged in the petition filed by the Teamsters is appropriate, we findthat no question has arisen concerning the representation of em-ployees of the Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigationand certification filed by International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local 940,A. F. of L., be, and it hereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.1Matter of ET & WMC Motor TransportationCo., 30 N. L R. B. 505.